                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MIRSAD HAJRO,                                     CASE NO. 19-cv-03406-YGR
                                   7                  Plaintiff,
                                                                                           ORDER DISMISSING CASE FOR FAILURE TO
                                   8            vs.                                        PROSECUTE
                                   9     EAST BAY MUNICIPAL UTILITY DISTRICT,
                                  10                  Defendant.

                                  11

                                  12          TO PLAINTIFF MIRSAD HAJRO:
Northern District of California
 United States District Court




                                  13          This Order concerns your action.

                                  14          By Order issued July 11, 2019, plaintiff was directed to file, by no later than August 2,

                                  15   2019, a response defendant’s pending motion to dismiss. (Dkt. No. 14.) As of the date of this

                                  16   order, plaintiff has not filed any such opposition, or any other documents since filing his amended

                                  17   complaint in state court on May 13, 2019. Accordingly, having failed to pursue this action, and

                                  18   pursuant to Federal Rule of Civil Procedure 4(m), this action is DISMISSED WITHOUT PREJUDICE.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: August 14, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  22                                                      UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
